DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07-09-2020 and 08-02-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0033398 hereinafter Yokoyama. 
Regarding Claims 1 and 23, Yokoyama teaches an all-solid lithium battery [100] and method of producing the all-solid lithium battery, wherein the battery comprises: a sintered positive electrode plate [10] that comprises LiCoO2 positive electrode active material having particles oriented with their (001) planes (i.e. (001) planes which are parallel to the (003) planes) perpendicular to the thickness direction of the electrode (paragraph 66, see Example 1); a negative electrode plate [30] that comprises Li2Ti3O7 as the negative electrode active material (paragraph 56, 102); and a solid electrolyte [12] (see Example 1, claim 5), wherein the sintered positive electrode plate has a porosity between 35 and 60% (paragraph 76, see claim 6), 93% of the pore volume is filled by the Li2.2C0.8B0.2O3 solid electrolyte (see Example 1, claim 5 [i.e. impregnation of the solid electrolyte into the pores of the positive electrode plate and it is therefore reasonable to conclude that the melting point of the solid electrolyte is lower than the positive electrode]). 
Yokoyama further teaches that the crystal plane [11a] of the positive electrode active material is not oriented in a predetermined direction in all the grains and include a part oriented in a direction different from the predetermined direction (paragraph 67), and a method that comprises impregnating the solid electrode in the porous body of the positive electrode plate at temperature of 700 oC (see Example 1, paragraph 28). Therefore, it would have been obvious to one of ordinary skill in the art to form a porous body having average orientation angle of the granular LiCoO2 positive electrode active material of more than 0o and less than 30o before the effective filing date of the claimed invention because such configuration can form an electrode assembly for a battery having high output power (paragraph 27). 
Regarding Claims 2-5, Yokoyama teaches that the solid electrolyte is impregnated in the porous body of the positive electrode plate at temperature of about 700 oC (see Example 1, paragraph 28) and Li2.2C0.8B0.2O3 as the solid electrolyte material (see Example 1). 
Regarding Claims 6-15, Yokoyama teaches that 93% of the pore volume of the positive electrode is filled by the Li2.2C0.8B0.2O3 solid electrolyte (see Example 1) and further teaches that the crystal plane [11a] of the positive electrode active material is not oriented in a predetermined direction in all the grains and include a part oriented in a direction different from the predetermined direction (paragraph 67). 
With regards to the porous body being the negative electrode, the use of a known technique to improve similar products (or methods) in the same is likely to be obvious (see MPEP § 2143, C). 
Regarding Claims 16-18, Yokoyama teaches that the solid electrolyte [12] is Li2.2C0.8B0.2O3  (see Example 1, claim 5). 
Regarding Claims 19-22 and 24, Yokoyama teaches spacers (separator) between the positive electrode and the negative electrode and the spacer including a ceramic material and expected to have similar functions or properties (paragraphs 53-55). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729